Citation Nr: 1806109	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.

2. Entitlement to service connection for a disability characterized by dizziness, vertigo, and disequilibrium to include as secondary to service-connected bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1942 to March 1944, from March 1944 to October 1946, and from August 1949 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran originally filed for service connection for bilateral hearing loss on February 14, 2011.  He was granted entitlement to service connection for bilateral hearing loss in the December 2011 rating decision.  A 50 percent evaluation was assigned, effective February 14, 2011.  In May 2012, within a year of this decision, the Veteran filed for an increased rating.  The Board interprets this as a notice of disagreement with the initial 50 percent evaluation, thus the appeal period for this issue begins on February 14, 2011, the date of the claim of entitlement to service connection. 

Additional evidence has been associated with the claims file since the issuance of the July 2016 statement of the case, to include a private audiological examination.  However, as the Veteran's substantive appeal was received after February 2, 2013, a distinct waiver of review by the Agency of Original Jurisdiction (AOJ) is not required. 38 C.F.R. § 19.37 (b) (2017).  Further, the Veteran, by and through his representative, expressed no objection to the Board's review of the evidence in the first instance.  See October 2017 Appellate Brief Presentation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012). 

FINDINGS OF FACT

1. The Veteran's latest audiometric examination show that he has level II right ear hearing loss and level XI left ear hearing loss; the Veteran's worst levels of hearing loss were reported at his May 2011 audiometric examination where he had level VIII right ear hearing loss and level IX left ear hearing loss. 

2. The evidence is in relative equipoise regarding whether the Veteran's disability characterized by dizziness, vertigo, and disequilibrium is related to his service-connected bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for bilateral hearing loss have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code (DC) 6100 (2017).

2. The criteria for entitlement to service connection for a disability characterized by dizziness, vertigo, and disequilibrium to include as to service-connected bilateral hearing loss have been met. 38 U.S.C. §§ 1131, 1154, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Initial Rating in Excess of 50 Percent for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017). 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination utilizing the Maryland CNC word list and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four). Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear. 38 C.F.R. § 4.85 (2017). When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 (2017) provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86 (a) (2017). When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral. That numeral is then elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86 (b) (2017). 

A VA audiological examination was conducted in May 2011.  On the authorized audiological evaluation puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
55
55
LEFT

70
105+
105+
105+

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 36 percent in the right ear and of 72 percent in the left ear. 
Under Table VI, his right ear hearing loss was at level VIII. The Veteran's left ear displayed an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86 (a) (2017) as the puretone threshold at each of the four specified frequencies was 55 or greater.  Therefore, the Veteran's left ear hearing loss was assessed under both Table VI and Table VIa to determine which yielded the highest numeral. Under Table VI, the Veteran's left ear hearing loss was at level VII and under Table VIA, it was assessed at level IX.  Table VIa yielded the highest numeral, thus for rating purposes, the Veteran's left ear hearing loss was at level IX.  The combination of level VIII for the Veteran's right ear and level IX for the Veteran's left ear resulted in a 50 percent disability evaluation for the Veteran's bilateral hearing loss under Table VII.  

Another VA audiological examination was conducted in June 2012.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

40
40
45
50
LEFT

85
105
105
105

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 84 percent in the right ear and of 64 percent in the left ear.  

Under Table VI, the Veteran's right ear hearing loss was at level II.  The Veteran's left ear again displayed an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86 (a) (2017) as the puretone threshold at each of the four specified frequencies was 55 or greater.  Therefore, the Veteran's left ear hearing loss was assessed under both Table VI and Table VIa to determine which yielded the highest numeral.  Under Table VI, the Veteran's left ear hearing loss was at level VIII and under Table VIa, it was assessed at X. Table VIa yielded the highest numeral, thus for rating purposes, the Veteran's left ear hearing loss was at level X.  The combination of level II for the Veteran's right ear and level X for the Veteran's left ear resulted in a 10 percent disability evaluation for the Veteran's bilateral hearing loss under Table VII. 

A third examination was conducted in February 2015. On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
55
60
LEFT

60
75
100
105

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.

Under Table VI, the Veteran's right ear hearing loss was at level IV. The Veteran's left ear again displayed an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86 (a) (2017) as the puretone threshold at each of the four specified frequencies was 55 or greater.  Therefore, the Veteran's left ear hearing loss was assessed under both Table VI and Table VIa to determine which yielded the highest numeral.  Under Table VI, the Veteran's left ear hearing loss was at level VII and, under VIa, it was assessed at level VIII. Table VIa yielded the highest numeral, thus for rating purposes, the Veteran's left ear hearing loss was at level VIII. The combination of level IV for the Veteran's right ear and level VIII for the Veteran's left ear resulted in a 20 percent disability evaluation for the Veteran's bilateral hearing loss under Table VII.   

In March 2016, another VA examination was conducted.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
50
60
LEFT

60
65
85
95

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 90 percent in the right ear and of 22 percent in the left ear.

Under Table VI, the Veteran's right ear hearing loss was II. Under Table VI, the Veteran's right ear hearing loss was at level IV. The Veteran's left ear again displayed an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86 (a) (2017) as the puretone threshold at each of the four specified frequencies was 55 or greater.  Therefore, the Veteran's left ear hearing loss was assessed under both Table VI and Table VIa to determine which yielded the highest numeral.  Under Table VI, the Veteran's left ear hearing loss was at level XI and under Table VIa, the Veteran's left ear hearing loss was at level VI. Table VI yielded the highest numeral, thus for rating purposes the Veteran's left ear hearing loss was at level XI.  The combination of level II for the Veteran's right ear and level XI for his left ear resulted in a 10 percent disability evaluation for the Veteran's bilateral hearing loss under Table VII. 

The Veteran submitted a private audiological examination in August 2016. Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
55
60
LEFT

75
85
100
NR

This audiogram did not measure puretone thresholds in the left ear at 4000 Hertz, nor does it appear that the Maryland CNC was used for speech discrimination testing.  Accordingly, the Board finds that the private audiogram is not adequate for rating purposes. 

A rating in excess of 50 percent for the Veteran's bilateral hearing loss is not warranted. The Board recognizes the Veteran's sincere belief that his bilateral hearing loss warrants a greater evaluation.  He is certainly permitted to describe the effects of hearing loss on his daily functioning.   However, disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Here, mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a disability rating level higher than 50 percent for bilateral hearing loss.  Further, the Board notes that all of the VA audiological examinations subsequent to that which was provided at the outset of the Veteran's claim show that the Veteran's hearing loss qualifies for ratings significantly less than the current 50 percent that has been awarded.  The Board recognizes, however, that there is no evidence of sustained improvement as VA treatment records continue to document mild to severe/profound bilateral hearing loss treated with hearing aids, thus no reduction is contemplated herein.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a disability rating in excess of 50 percent for bilateral hearing loss for any period on appeal and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017). 

Entitlement to Service Connection for a Disability characterized by dizziness, vertigo, and disequilibrium 

The Veteran seeks service connection for a disability characterized by dizziness, vertigo, and disequilibrium.  

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2017).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

After a review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise and, as such, service connection is warranted for the Veteran's disability characterized by dizziness, vertigo, and disequilibrium.  First, the Veteran suffers from a current disability characterized by dizziness, vertigo, and disequilibrium. The medical evidence shows that he complained of dizziness and vertigo during audiological examinations and to his primary care provider on more than one occasion.  See VA Treatment Records.  Second, the Veteran's exposure to noise has been conceded based upon his duties as a small arms instructor while in service.  See Separation Qualification Record.  Thus, the first two elements for service connection are met. 

Finally, the evidence is at least in equipoise as to whether the Veteran's disability characterized by dizziness, vertigo, and disequilibrium was caused by his noise exposure in service.  In reaching this conclusion, the Board finds the opinion rendered by the Veteran's private physician persuasive. The physician attributed both the Veteran's service-connected bilateral hearing loss and the spells of dizziness and/or lack of balance to ear damage that began during service.  It is clear that the private physician, having treated the Veteran for quite some time, was fully abreast of the circumstances of the Veteran's service, to include his level of noise exposure, had spoken with the Veteran about the claimed condition, and provided an opinion based on his knowledge of the Veteran's medical history and current symptomatology, as well as his own medical training, and experience.  See July 2015 Letter from Dr. G.S. Thus, the Board finds that the private physician's belief that the Veteran's in-service noise exposure caused ear damage resulting in the current claimed disability is highly probative.   

The Board has considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the veteran or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss is denied. 

Entitlement to service connection for a disability characterized by dizziness, vertigo, and disequilibrium to include as secondary to service-connected bilateral hearing loss is granted. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


